Citation Nr: 0726013	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals, fracture distal shaft left tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In June 2004, the RO received evidence consisting of 
treatment records from Dr. D.B. pertaining to treatment of 
the veteran's congestive heart failure.  The record does not 
indicate that the veteran has waived his right to have to RO 
initially review this evidence.  See 38 C.F.R. § 20.1304(c) 
(2006).  However, as this evidence has no bearing on the 
question of whether the veteran's service-connected 
residuals, fracture distal shaft left tibia have increased, 
referral to the RO for initial review is not required.  Id.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence fails to show that the 
veteran's service-connected residuals, fracture distal shaft 
left tibia is manifested by decreased range of motion, or 
motor or sensory abnormalities.  


CONCLUSION OF LAW

The schedular criteria for a compensable rating for service-
connected residuals, fracture distal shaft left tibia have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.71a, Diagnostic Code 5262 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in January 2003, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected left ankle disability.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in his possession that pertained to the claim, namely by 
requesting any additional evidence concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  

In correspondence dated in April 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  In this regard, the RO provided the veteran 
with a VA bone examination for the purpose of determining the 
current severity of his service-connected left ankle 
disability.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. 
§ 4.40 (2006).

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
malunion of the tibia and fibula, with slight knee or ankle 
disability warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 2562 (2006).  

Analysis

The Board has considered all medical evidence in the record 
concerning the present severity of the veteran's service-
connected disability.  The most pertinent of all the medical 
evidence consists of VA examination reports, dated in October 
2002 and March 2004.  These reports fail to reflect that the 
veteran's left ankle condition is productive of even a slight 
ankle disability.  A brief discussion of this evidence 
follows.  

In the October 2002 VA examination report, the examiner 
stated that a review of the claims file showed that the 
veteran had a previous fracture of the distal shaft of the 
left fibula.  The examiner reported that the veteran had no 
complaints referable to that old fibular fracture.  

On examination, the examiner noted that sensation was 
decreased over the medial aspect of the feet bilaterally and 
extended in a stocking distribution.  Bones, joints, and 
muscles had a full range of motion.  The examiner's 
assessment was plasma cell dyscrasia with polyneuropathy, 
oraganomegaly, endrocrinopathy, monoclonal protein (M-
protein), and skin changes (POEMS) in remission and 
peripheral neuropathy secondary to POEMS syndrome, but also 
incorporating previous gunshot wound with residual loss in 
the medial aspect of the feet bilaterally.  

The March 2004 VA examination shows that the veteran's 
subjective complaints consisted of numbness and coldness of 
the feet, with foot drop.  The veteran denied redness, heat, 
effusion, and locking of the foot or ankle.  In the report, 
Dr. T.C. noted that he had reviewed the veteran's claims 
file.  Dr. T.C. also discussed the veteran's in-service left 
ankle fracture, as documented in his service medical records.  

Dr. T.C. found the following on examination.  There was no 
noted atrophy of the musculature of the left foot.  The joint 
had a full range of motion, approximately 20 degrees of 
dorsiflexion, 45 degrees of plantar flexion, with only mild 
inversion laxity.  There was no tenderness to palpation noted 
about the left ankle.  Dr. T.C. did note bilateral foot drop, 
greater in the left than in the right.  The veteran wore 
ankle-fixation orthoses.  X-rays were unremarkable.

Dr. T.C.'s impression was status post left ankle fracture 
with unremarkable examination; and POEMS.  Dr. T.C. provided 
that in his opinion, it was less likely as not that the 
veteran had any significant sequelae of the left ankle 
fracture, and it was less likely as not that this bore any 
relationship to his POEMS syndrome.  

The Board finds that none of the medical evidence shows that 
the veteran's service-connected residuals, fracture distal 
shaft left tibia is severe enough to warrant a compensable, 
which requires slight disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 2562 (2006).  Instead, the competent medical 
evidence shows that the residuals of the veteran's left tibia 
fracture is not productive of any disability such as 
limitation of motion or weakness.  Although neuropathy and 
subjective decrease in sensation of the left foot were noted 
on examination, these were attributed to the non-service-
connected POEMS and a previous gunshot wound.  Dr. T.C.'s 
description of examination findings as "unremarkable" 
provides further indication that the service-connected 
disability is not even slightly disabling.  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected residuals, fracture 
distal shaft left tibia causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, to the extent that the veteran's service-
connected disability interferes with his employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).





ORDER

A compensable rating for service-connected residuals, 
fracture distal shaft left tibia, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


